UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34246 SMARTHEAT INC. (Exact name of registrant as specified in its charter) Nevada 98-0514768 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) A-1, 10, Street 7 Shenyang Economic and Technological Development Zone Shenyang, China (Address of principal executive offices) (Zip Code) +86 (24) 2519-7699 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NOx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx (donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx As of October 29, 2015 there were 6,783,399shares of common stock outstanding. Table of Contents SmartHeat Inc. Table of Contents Page Explanatory Note 1 Note about Forward-Looking Statements 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Exhibit Index 40 Table of Contents EXPLANATORY NOTE On May 11, 2015 the holders of 62.3% of our outstanding common stock authorized the sale of all ofthe remaining interests, constituting 100% of its ownership interests, in SmartHeat Taiyu (Shenyang) Energy; SmartHeat Siping Beifang Energy Technology Co., Ltd.; SmartHeat (Shenyang Energy Equipment) Co. Ltd.; Hohhot Ruicheng Technology Co., Ltd.; and Urumchi XinRui Technology Limited Liability Company. The sale was effective on December 31, 2014. The financial statements and description of our company refer to periods both prior and after the sale. NOTE ABOUT FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which include, but are not limited to, statements concerning our projected revenues, expenses, gross profit and income, mix of revenue, demand for our products, the benefits and potential applications for our products, the need for additional capital, our ability to obtain and successfully perform additional new contract awards and the related funding and profitability of such awards, the competitive nature of our business and markets and product qualification requirements of our customers. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management’s beliefs and certain assumptions made by us. Words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “potential,” “believes,” “seeks,” “hopes,” “estimates,” “should,” “may,” “will,” “with a view to” and variations of these words or similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors. Such factors include, but are not limited to the following: · our goals and strategies; · our expansion plans; · our future business development, financial conditions and results of operations; · the expected growth of the market for PHE products, heat meters and heat pumps in our target markets; · our expectations regarding demand for our products; · our expectations regarding keeping and strengthening our relationships with key customers; · our ability to stay abreast of market trends and technological advances; · our ability to protect our intellectual property rights effectively and not infringe on the intellectual property rights of others; · our ability to attract and retain quality employees; · our ability to pursue strategic acquisitions and alliances; · competition in our industry in China; · general economic and business conditions in the regions in which we sell our products; · relevant government policies and regulations relating to our industry; and · market acceptance of our products. Additionally, this report contains statistical data that we obtained from various publicly available government publications and industry-specific third party reports. Statistical data in these publications also include projections based on a number of assumptions. The markets for PHEs, PHE Units, heat meters and heat pumps may not grow at the rates projected by market data, or at all. The failure of these markets to grow at the projected rates may have a material adverse effect on our business and the market price of our common stock. In addition, the changing nature of our customers’ industries results in uncertainties in any projections or estimates relating to the growth prospects or future condition of our markets. Furthermore, if any one or more of the assumptions underlying the market data is later found to be incorrect, actual results may differ from the projections based on these assumptions. 1 Table of Contents Unless otherwise indicated, information in this report concerning economic conditions and our industry is based on information from independent industry analysts and publications, as well as our estimates. Except where otherwise noted, our estimates are derived from publicly available information released by third party sources, as well as data from our internal research, and are based on such data and our knowledge of our industry, which we believe to be reasonable. None of the market data from independent industry publications cited in this report was prepared on our or our affiliates’ behalf. Additional information on the various risks and uncertainties potentially affecting our operating results are discussed in this report and other documents we file with the Securities and Exchange Commission, or the SEC, or available upon written request to our corporate secretary at: A-1, 10, Street 7, Shenyang Economic and Technological Development Zone, Shenyang, China 110141. We undertake no obligation to revise or update publicly any forward-looking statements for any reason, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on these forward-looking statements. As used in this report, “SmartHeat,” “Company,” “we,” “our” and similar terms refer to SmartHeat Inc. and its subsidiaries, unless the context indicates otherwise. Our functional currency is the US Dollar, or USD, while the functional currency of our subsidiaries in China are denominated in Chinese Yuan Renminbi, or RMB, the national currency of the People’s Republic of China, which we refer to as the PRC or China, and the functional currency of our subsidiary in Germany is denominated in Euros, or EUR. The functional currencies of our foreign operations are translated into USD for balance sheet accounts using the current exchange rates in effect as of the balance sheet date and for revenue and expense accounts using the average exchange rate during the fiscal year. See Note 2 of the consolidated financial statements included herein. Effective February 7, 2012, we implemented a one-for-ten reverse stock split of our common stock. Unless otherwise indicated, all share amounts and per share prices in this report were retroactively adjusted to reflect the effect of this reverse stock split. See Note 1 of the consolidated financial statements included herein. 2 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements SMARTHEAT INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2015 DECEMBER 31, (Unaudited) ASSETS CURRENT ASSETS Cash and equivalents $ $ Restricted cash Accounts receivable, net Retentions receivable, net Advances to suppliers, net Other receivables (net), prepayments and deposits Inventories, net Taxes receivable Notes receivable - bank acceptances - Total current assets NONCURRENT ASSETS Long term investment - Restricted cash - Property and equipment, net Intangible assets, net Construction in progress - Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Advances from customers Taxes payable Accrued liabilities and other payables Notes payable - bank acceptances - Loans payable - Total current liabilities CREDIT LINE PAYABLE DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value; 75,000,000 shares authorized, 6,783,399 shares issued and outstanding Paid-in capital Statutory reserve Accumulated other comprehensive income Accumulated deficit ) ) Total Company stockholders' equity NONCONTROLLING INTEREST TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ 3 Table of Contents SMARTHEAT INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVEINCOME (LOSS) (Unaudited) SIX MONTHS ENDED JUNE 30, THREEMONTHS ENDED JUNE 30, Net sales $ Cost of sales Gross loss ) Operating expenses Selling General and administrative Provision (Reversal of provision) for bad debts ) Provision for advance to suppliers - - Total operating expenses Loss from operations ) Non-operating income (expenses) Interest income Interest expense ) Financial expense ) Other income, net Total non-operating income (expenses), net ) ) Loss before income tax ) Income tax expense (benefit) ) Loss from continuing operations ) Cumulative foreign currency translation gain on disposed entities - - - Income (loss) from operations of discontinued entities, net of tax - ) - Loss on disposal of discontinued entities, net of tax ) - - - Net income (loss) including noncontrolling interest ) ) ) Less: loss attributable to noncontrolling interest from continuing operations ) Less: income (loss) attributable to noncontrolling interest from discontinued operations, net of tax - ) - Net income (loss) to SmartHeat Inc. ) ) ) Other comprehensive item Foreign currency translation gain (loss) attributable to discontinued operations - ) - Foreign currency translation gain (loss) attributable to SmartHeat Inc. ) ) Foreign currency translation gain (loss) attributable to noncontrolling interest ) 66 Comprehensive income (loss) attributable to SmartHeat Inc. $ ) $ ) $ ) $ Comprehensive income (loss) attributable to noncontrolling interest $ ) $ ) $ ) $ Basic and diluted weighted average shares outstanding Basic and diluted loss per share from continuing operations $ ) $ ) $ ) $ ) Basic and diluted earning (loss) per share from discontinued operations $ ) $ ) $
